

117 SRES 224 IS: Expressing the sense of the Senate that the United States must seize the opportunity to create millions of jobs, become a net exporter of clean energy, and secure a better, more equitable future by accelerating the electrification of households, buildings, and businesses in the United States, modernizing the United States electricity grid, and continuing on the path towards decarbonizing electricity generation in the United States by 2035.
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 224IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Heinrich (for himself, Mr. Whitehouse, Mr. Booker, Mr. Padilla, Mr. Merkley, Mr. Markey, Mr. Durbin, Mr. Blumenthal, Ms. Klobuchar, Mr. Bennet, Mr. Van Hollen, Mr. Wyden, Ms. Rosen, Ms. Warren, Mr. Luján, and Mr. King) submitted the following resolution; which was referred to the Committee on Energy and Natural ResourcesRESOLUTIONExpressing the sense of the Senate that the United States must seize the opportunity to create millions of jobs, become a net exporter of clean energy, and secure a better, more equitable future by accelerating the electrification of households, buildings, and businesses in the United States, modernizing the United States electricity grid, and continuing on the path towards decarbonizing electricity generation in the United States by 2035.Whereas the United States enjoys an abundance of clean energy resources, world-class research facilities, cutting-edge industrial capabilities, and an unrivaled culture of entrepreneurship and technological innovation;Whereas, as of the date of adoption of this resolution, technology exists to power the majority of energy systems in the United States with zero-emission electricity;Whereas achieving widespread electrification—(1)will reduce the overall energy needs of the United States economy by up to 50 percent; and (2)can substantially decrease overall consumer energy costs while maintaining the same or better lifestyles for individuals and families in the United States;Whereas national and subnational economies around the world, including in the United States, are engaged in a fundamental transition away from energy systems based on fossil fuels to zero-emission energy systems;Whereas the United States has the opportunity to become a clean energy superpower, and in the process has the opportunity—(1)to become a net exporter of bulk zero-emission electricity and of products made with zero-emission electricity;(2)to capture new and expanding power and technology markets;(3)to benefit from the ongoing global transition away from fossil fuel energy towards widespread electrification using zero-emission electricity; and(4)to become an international leader in the production and adoption of zero-emission vehicles;Whereas climate change caused by human activities, especially by greenhouse gas emissions from fossil fuel combustion, represents a serious, present, and growing threat—(1)to human health, security, and economic well-being; and(2)to the environment;Whereas low-income communities and communities of color are disproportionately impacted by the harmful effects of climate change and air pollution, including being at a higher risk of experiencing—(1)severe floods, droughts, and wildfires;(2)economic dislocation; and(3)significant health problems, including pneumonia, asthma, bronchitis, heart attacks, strokes, and lung cancer; Whereas transitioning the energy systems of the United States to zero-emission electricity would—(1)drastically reduce net greenhouse gas emissions in the United States;(2)improve air and water quality throughout the United States; and(3)improve numerous health conditions associated with the burning of fossil fuels for millions of individuals in the United States;Whereas the work required to electrify the economy of the United States would produce millions of high-paying, sustainable jobs that would—(1)be created throughout the United States, including in urban, rural, suburban, and Tribal communities; and(2)require directly translatable skills from individuals who, as of the date of adoption of this resolution, hold jobs in—(A)the fossil fuel industry;(B)the construction and building industry;(C)the electricity industry, including residential and commercial electricians; and(D)the automotive industry;Whereas the average household in the United States spends, as of the date of adoption of this resolution, approximately $4,500 per year on energy, including $2,000 per year on vehicle fuel;Whereas, with supportive policy, households in the United States can save up to half of their annual energy costs by electrifying their household energy systems, including through—(1)the installation of—(A)rooftop or distributed photovoltaic solar and home battery systems;(B)electric heat pumps and electric heat pump water heaters; and(C)electric household appliances; and(2)the purchase of electric vehicles;Whereas many low- and moderate-income families in the United States lack access to credit and financing options that would enable those families to install money-saving electrified household energy systems;Whereas reaping the benefits of electrification could be made more accessible and cost-effective for individuals in the United States, so that the access and costs compare more favorably with other countries, by—(1)reducing the up-front capital outlays typically required; and(2)decreasing the cost of local permitting and regulations for rooftop solar and other distributed renewable energy generation in the United States;Whereas investments in energy efficiency programs can—(1)reduce the size and cost of electric heating systems; (2)help increase systemic resiliency to periods of extreme temperature; and(3)in addition to other investments in infrastructure, help improve the ability of the electric power grid to serve peak electric demand;Whereas utility-scale wind and solar installations are among the lowest-cost sources of electricity available in the United States;Whereas additional interregional high-voltage direct-current electricity transmission capacity—(1)is critical to the development of new clean energy generation; and(2)can help ensure reliable and consistent electricity supply; andWhereas supporting rapid electrification and innovation in all sectors of the United States economy while transitioning to zero-emission electricity production using proven generation technologies is one of the fastest, most efficient ways to reduce United States greenhouse gas emissions, reduce the average energy bills of people of the United States, and create millions of good-paying jobs to put individuals in the United States back to work in response to the COVID–19 pandemic: Now, therefore be it That it is the sense of the Senate that—(1)the United States must seize the opportunity to create millions of jobs, become a net exporter of clean energy, and secure a better, more equitable future by accelerating the electrification of households, buildings, and businesses in the United States, modernizing the United States electricity grid, and continuing on the path towards de­car­bon­i­zing electricity generation in the United States by 2035;(2)the goals described in paragraph (1) are consistent with, and should be achieved through, efforts that prioritize the objectives of—(A)creating millions of good-paying jobs, with collective bargaining agreements, and advancing a thriving, equitable economy with an expanded middle class;(B)maintaining the global leadership of the United States in innovation;(C)ensuring that not less than 40 percent of the benefits of Federal investments in electrification efforts flow to historically mar­gin­a­lized communities and individuals disproportionately affected by the health and environmental impacts of fossil fuels;(D)rehiring through place-based policies, retraining, and certifying, for electrification and clean energy jobs, individuals that, as of the date of adoption of this resolution, hold jobs in the fossil fuel industry (referred to in this resolution as energy veterans);(E)advancing strong labor and safety standards throughout the supply chain by using certain Federal provisions, including—(i)chapter 83 of title 41, United States Code (commonly known as the Buy American Act); and(ii)subchapter IV of chapter 31 of part A of subtitle II of title 40, United States Code (commonly known as the Davis-Bacon Act);(F)decreasing the harmful health and environmental impacts of climate change, which fall disproportionately on low-income people and communities of color in the United States;(G)ensuring access to low-cost, reliable electricity for individuals, families, and businesses, while recognizing and addressing the infrastructural challenges in rural and Tribal communities;(H)modernizing the electric power grid of the United States and its operations to increase the security, resilience, reliability, fairness, and flexibility of the electric power grid;(I)transforming existing industries in the United States into 21st century industries that use and produce clean energy; and(J)enhancing the national security of the United States, including the cybersecurity of the electric power grid; and(3)to succeed, the goals described in paragraph (1) and the objectives described in paragraph (2) should be accomplished through efforts that—(A)electrify the activities of high-emissions sectors, such as the residential and commercial construction, transportation, and industrial sectors, including by—(i)supporting and incentivizing the residential and commercial deployment of electric technologies, including battery storage systems, electric heat pumps, electric induction stoves, electric vehicle chargers, and electric water heaters;(ii)supporting the expansion of residential, commercial, and public electric vehicle charging infrastructure, including in rural areas and low- and moderate-income communities;(iii)supporting the widespread electrification of public transportation systems, including the expansion of public transportation systems in rural and suburban communities; and(iv)investing in research, development, demonstration, and deployment programs for electrification of key industrial processes;(B)increase the deployment of zero-emission electricity resources, including by—(i)expanding investment in zero-emission electricity generation;(ii)lowering the permitting and hardware costs, and streamlining the process, of installing distributed energy systems;(iii)improving the permitting and leasing processes for zero-emission electricity generation facilities on public land and offshore waters within the jurisdiction of the United States; and(iv)ending subsidies for fossil fuel development on both public and private land; (C)invest in energy efficiency programs paired with electrification measures, including household weatherization and high efficiency electric heating and cooling systems;(D)expand interregional transmission capacity and planning to promote widespread and reliable zero-emission electrification;(E)adopt and expand the use of technologies and processes that will make the electric power grid more resilient, reliable, and efficient;(F)improve commercial, infrastructural, and manufacturing capacity for zero-emission electrification, including by—(i)identifying and encouraging best practices for organizing electrification markets across communities and streamlining local regulations and permitting requirements;(ii)upgrading home-load centers to support the power supply necessary for widespread household electrification;(iii)setting national standards for electrification projects that align electrification markets across jurisdictions, while still allowing for private sector innovation and technological advances; and(iv)expanding and electrifying manufacturing facilities so that the United States can produce and export products made with clean energy;(G)increase the available financing for zero-emission electrification supporting technologies at all scales, from utility-scale power stations and transmission lines to individual homes and businesses, including by—(i)providing seed funding for a clean energy and sustainability accelerator that will leverage public and private investment in zero-emission electricity across the United States;(ii)adopting policies to increase available financing for distributed zero-emission electricity generation, especially by low- and moderate-income households and individuals historically denied access to credit;(iii)increasing financial incentives at the Federal, State, and local levels for domestic manufacturing of electric appliances, vehicles, technologies, and systems; and(iv)creating accessible financing me­chan­isms to make electrification projects affordable for all households, including for both homeowners and renters, across rural, urban, suburban, and Tribal communities across the United States;(H)expand access to, and increase the quality of, higher education, vocational training, and certification programs for workers contributing to the goals described in paragraph (1) and the objectives described in paragraph (2) with an emphasis on—(i)ensuring and encouraging access to those programs for—(I)low-income individuals; and (II)people of color;(ii)eliminating gender-based and race-based pay gaps;(iii)protecting the right of workers to organize and bargain collectively; and(iv)rehiring through place-based policies and retraining of energy veterans;(I)facilitate the modernization of Federal, State, and local building, electric, and other codes to encourage the adoption of low-cost zero-emission electricity resources, including through grant and technical assistance programs;(J)invest in achieving full access to zero-emission electricity for rural and Tribal communities through a combination of new transmission and distribution, and new generation, such as through distributed solar and microgrids; (K)pursue a Federal Government-wide approach to zero-emission electrification;(L)increase understanding of the health impacts of indoor and outdoor air pollution created by fossil fuel appliances and electricity generation, especially on the most vulnerable members of society;(M)invest in research, development, and demonstration on the efficient use, recycling, and waste management of materials used in clean energy technologies, including the sustainable sourcing and recycling of critical minerals used in the technologies; and(N)increase research, development, and demonstration funding for the next generation of cutting-edge zero-emission electricity resources, deployment techniques, and grid modernization technologies.